United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2151EM
                                   _____________

Bobby L. Goodman,                        *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Brown Group, Inc.,                       *       [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                            Submitted: December 10, 1997
                                Filed: December 17, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Bobby L. Goodman appeals the district court's grant of summary judgment to
Brown Group, Inc. on Goodman's age discrimination claim. Having reviewed the
record and the parties' briefs, we conclude Goodman is not entitled to relief. We reject
Goodman's argument that the district court improperly failed to apply a "mixed-
motives" analysis to his case, because Goodman did not present enough evidence of a
discriminatory component to meet the threshold showing required for this analysis.
Additionally, even if we assume for the purpose of our review that Goodman
established the elements of a prima facie case, we agree with the district court's
analysis that Goodman failed to present any evidence tending to show that Brown
Group's articulated reasons for Goodman's separation during a legitimate reduction in
force were a pretext for age discrimination. We thus conclude the district court
correctly granted summary judgment and we affirm without further discussion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-